

EXHIBIT 10.1




 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT") OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
OTHER SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, PLEDGED, TRANSFERRED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM
REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT AND ANY OTHER APPLICABLE
SECURITIES LAWS.


PRIOR TO ANY REGISTRATION OF TRANSFER OR EXCHANGE OF THIS NOTE, (I) THE LENDER
SHALL PRESENT OR SURRENDER TO THE COMPANY THIS NOTE, DULY ENDORSED OR
ACCOMPANIED BY A WRITTEN INSTRUCTION OF TRANSFER IN FORM SATISFACTORY TO THE
COMPANY DULY EXECUTED BY SUCH LENDER OR BY HIS ATTORNEY, DULY AUTHORIZED IN
WRITING, AND (II) THE LENDER SHALL PRESENT TO THE COMPANY AN OPINION OF COUNSEL
THAT THE TRANSFER OR EXCHANGE OF THIS NOTE IS BEING MADE IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS.


PROMISSORY NOTE


$100,000
Dated: July 20, 2007



FOR VALUE RECEIVED, uVuMobile, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to ___________________, an individual and resident of the
State of ______________ with a mailing address of
______________________________________, or his assigns (the “Lender”) the
principal amount of One Hundred Thousand Dollars ($100,00000), together with
interest accrued thereon calculated from the date hereof in accordance with the
provisions of this Note.


Interest from the date hereof on the principal amount outstanding hereunder from
time to time until maturity, and after the maturity hereof until paid, shall be
payable at a rate of eight and one-quarter percent (8.25%) per annum. Interest
shall be calculated on a year of 360 days based upon the actual number of days
elapsed.


Except as otherwise described herein, principal together with all accrued and
unpaid interest thereon shall be payable in a single installment one hundred and
twenty (120) days from the date of this Note (the “Maturity Date”). Principal
and interest shall be paid in lawful money of the United States of America in
immediately available funds at the address of the Lender as first set forth
above or at such other place as the Lender may from time to time designate.


The unpaid principal balance of this Note may be prepaid in whole or in part at
any time and from time to time without premium or penalty. Each prepayment
amount with respect to this Note shall be applied first to the principal balance
of this Note and then to the accrued and unpaid interest of this Note.



 
 

--------------------------------------------------------------------------------

 

If any payment on this Note shall be due on a Saturday, a Sunday, or a day which
is a legal holiday, the payment shall be made without default on the next
succeeding day which is a business day, but any interest-bearing portions of the
payment shall continue to accrue interest until payment during the extension.


Failure to pay, when due, the principal, any interest or any other sum payable
with respect to the Note, and continuance of the failure for five (5) business
days after the date on which the principal, installment of interest or other sum
is due (whether upon maturity hereof, upon any prepayment date, upon
acceleration, or otherwise) shall constitute an event of default (“Event of
Default”) with respect to this Note. Upon an Event of Default, the interest rate
payable in respect of this Note shall increase from the date of the Event of
Default until the earlier of (1) the date all outstanding amounts of this Note
are paid in full and (2) the date on which such Event of Default shall be
satisfied or cured, from eight and one-quarter percent (8.25%) to ten percent
(10%).


The Company agrees to pay to the Lender and reimburse the Lender for any and all
reasonable costs and expenses, including attorney’s fees and court costs, if
any, incurred by the Lender in connection with the enforcement or collection
hereof, both before and after the commencement of any action to enforce or
collect this Note, but whether or not any such action is commenced by the
Lender. The Company waives presentment, protest and demand, notice of protest,
notice of dishonor and nonpayment of this Note and expressly agrees that this
Note or any payment hereunder may be extended from time to time without in any
way affecting the liability of the Company hereunder.


The rights and remedies of the Lender hereunder, shall be cumulative and
concurrent and may be pursued singularly, successively or together at the sole
discretion of the Lender, and may be exercised as often as occasion therefor
shall occur, and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release of the same or any other right or
remedy.


The Company hereby declares, represents, and warrants that the indebtedness
evidenced hereby is made for the purpose of acquiring or carrying on a business,
professional, or commercial activity and constitutes a strategic investment by
the Lender in the Company.


The Lender represents that he is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Exchange Act and is acquiring this
Note for his own account as an investment and not with a view to the resale or
distribution thereof.


After all principal of, and accrued interest at any time owed on, this Note have
been paid in full, or converted pursuant to the terms of this Note, this Note
will be surrendered to the Company for cancellation and will not be reissued.


This Note has not been registered under the Securities Act or any other
applicable securities laws in reliance upon an exemption from the registration
requirements of the Securities Act and such other securities laws. This Note may
not be sold, pledged, transferred, encumbered or otherwise disposed of except
pursuant to an effective registration statement under the Securities Act or in a
transaction which is exempt from registration under the provisions of the
Securities Act and any other applicable securities laws. Prior to any
registration of transfer or exchange of this Note, (i) the Lender shall present
or surrender to the Company this Note, duly endorsed or accompanied by a written
instruction of transfer in form satisfactory to the Company duly executed by
such Lender or by his attorney, duly authorized in writing, and (ii) the Lender
shall present to the Company an opinion of counsel that the transfer or exchange
of this Note is being made in reliance upon an exemption from the registration
requirements of the Securities Act and any other applicable securities laws. Any
purported transfer of this Note not in compliance with the provisions of this
paragraph shall be null and void.



 
 

--------------------------------------------------------------------------------

 

Subject to the immediately preceding paragraph, this Note may be assigned by
Lender or any subsequent lender at anytime or from time to time, provided,
however, that without the prior written consent of the Company, this Note may
not be assigned by the Lender: (a) during the four (4) month period following
the date hereof; or (b) to any competitor of the Company. This Note shall inure
to the benefit of and be enforceable by the Lender and the Lender’s successors
and assigns and any other person to whom the Lender or any subsequent lender may
grant an interest in the Company’s obligations hereunder, and shall be binding
and enforceable against the Company and the Company’s successors and assigns.
Prior to any sale, assignment, transfer or negotiation of this Note by the
Lender, the Lender shall notify the Company of such proposed sale, assignment,
transfer or negotiation at the Company’s address shown above, or at such other
address as the Company may designate by written notice to the Lender and shall
comply with the requirements set forth in the immediately preceding paragraph.
Upon completion of such sale, assignment, transfer or negotiation, the
subsequent lender shall become a Lender for all purposes hereunder and shall be
entitled to future payments of principal and interest and other distributions
under this Note, provided that the right to acquire shares or units of equity
securities of the Company pursuant hereto shall terminate.


This Note shall be governed by and construed in accordance with the domestic
laws of the State of Georgia, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Georgia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Georgia. Notwithstanding any other provisions of this
Note or any other instrument or document executed in connection therewith, it is
expressly agreed and understood that the Company does not intend or expect to
pay, nor does the Lender intend or expect to charge, accept or collect any
interest which, when added to any other charge upon the principal, shall be in
excess of the highest lawful rate allowable under the laws of the State of
Georgia. Should acceleration, prepayment or any other charges upon the principal
or any portion thereof result in the computation or earning of interest in
excess of the highest lawful rate allowable under the laws of the State of
Georgia, any and all such excess is hereby waived and shall be credited to the
outstanding principal balance or returned to the Company.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Note, or have caused
this Note to be duly executed on their behalf, as of the day and year first
hereinabove set forth.




UVUMOBILE, INC.,
a Delaware corporation




By: /s/ William J. Loughman                               
Name: William J. Loughman
Title: Chief Financial Officer


 
 

--------------------------------------------------------------------------------

 

